                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                                  8:17CR66

     vs.
                                                           JUDGMENT
GEORGE N. GRANT,

                  Defendant.


     For the reasons set out in the Court’s Memorandum and Order of this date,

     IT IS ORDERED:

     1.     The Court has completed its initial review of the Defendant’s Motion under

            28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

            in Federal Custody (§ 2255 Motion), ECF No. 70;

     2.     The claims raised in the Defendant's § 2255 Motion are summarily denied;

            and

     3.     The Clerk is directed to mail a copy of this Judgment to the Defendant at

            his last known address.

     Dated this 24th day of April, 2019.

                                             BY THE COURT:
                                             s/Laurie Smith Camp
                                             Senior United States District Judge
